Citation Nr: 0018759	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  91-12 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
including chloracne.

2.  Entitlement to service connection for a throat 
disability, including chronic pharyngitis and inflamed or 
enlarged tonsillar fossa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1968 to March 1971.  

This matter originated with a regional office (RO) rating 
decision of September 1989, which concerned unrelated issues 
involving service connection for a back disability, and an 
increased rating for shrapnel wound residuals.  The Board of 
Veterans' Appeals (Board) denied the appeal in March 1994, 
and the veteran appealed the decision to the United States 
Court of Appeals for Veterans Claims (hereinafter "Court"), 
which vacated and remanded the case to the Board.  During the 
course of subsequent appellate development, additional issues 
were raised and developed; all issues have been the subject 
of final Board decisions except the issues set forth on the 
title page.  The remaining issues come before the Board on 
appeal from rating decisions of September 1996 and August 
1998.  In June 1999, the Board found that new and material 
evidence had been received to reopen previously denied claims 
for the remaining issues, and remanded the matter to the RO 
for additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  The veteran does not have chloracne.

3.  Currently diagnosed Favre-Racouchet syndrome has not been 
shown to be related to service, including claimed inservice 
herbicide exposure.

4.  There is no competent evidence linking inservice chronic 
pharyngitis and inflamed and enlarged tonsils or tonsillar 
fossa to any current disability, or to herbicide exposure.


CONCLUSIONS OF LAW

1.  A skin disability of the peri-orbital area, including 
chloracne, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a throat 
disability, including chronic pharyngitis and inflamed or 
enlarged tonsillar fossa.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Skin disability

A.  Factual Background

Service medical records do not reveal the presence of 
chloracne or other skin condition manifested by comedones, 
including on the separation examination in March 1971.  
(Service connection has been granted for tinea pedis, tinea 
cruris and callosities of the feet.)  Subsequent to service, 
VA dermatology examinations in September 1971 and July 1983 
did not contain any complaints or abnormal findings 
pertaining to a skin condition manifested by comedones, or 
chloracne.  

On a VA Agent Orange protocol examination in December 1982, 
the veteran reported that he had not had any actual known 
contact with Agent Orange.  However, he had walked through a 
defoliated area in 1969, and, during the approximately 24 
hours he had been in that area, he had drunk ground or stream 
water.  Physical examination, including the skin, was normal.  
In January 1983, it was reported that laboratory studies were 
also normal.  

VA treatment records show that in September 1989, he 
complained of "chloracne" for 17 years in the bilateral 
peri-orbital areas.  He had a history of Agent Orange 
exposure.  On examination, it was noted that he had had the 
rash for 18 years, and it had never completely disappeared.  
The papules produced a white pus.  There was no associated 
scarring or itching.  On examination, there were bilateral 
areas of white papules, some with black centers about each 
eye.  The assessment was milia/acne; he was to be referred to 
the dermatology clinic.  

In November 1990 the veteran was evaluated in the dermatology 
clinic, complaining of acne on his face for 20 years.  He had 
never seen a dermatologist for this complaint.  He had 
comedones and white papules over the cheeks bilaterally.  The 
assessment was photosensitive induced comedone acne.  
According to a Disability Retirement medical statement dated 
in March 1991, conducted by a VA physician, the veteran had 
photo-sensitive-induced comedone acne, per dermatology.  

A series of VA examinations was conducted in March and April 
1991.  On the general medical examination, the veteran stated 
that he had been exposed to Agent Orange in Vietnam.  He 
stated that he had some lesions around the temples and cheek 
area on both sides of his face, which he believed were due to 
Agent Orange.  On examination, he had some blackhead-like 
follicular hypertrophic lesions across the zygomas and 
temporal areas of both sides of the face.  The impression was 
question of chloracne versus nonspecific keratotic follicular 
lesions on the face, and he was to be referred for a 
dermatology examination.  The dermatology examination 
disclosed multiple open and closed comedones in the peri-
orbital areas of the face.  The impression was chloracne, and 
it was noted that it could be expected to run a chronic, 
relapsing course.  

A diagnosis of eczema was noted during a VA hospitalization 
in March 1992 for evaluation of epigastric pain.   

On a psychological report by J. Patterson, Ph.D. in October 
1992, the veteran reported that he had chloracne, due to 
Agent Orange exposure.  

The veteran stated, in a statement dated in August 1998, that 
he had had problems with chloracne since his return from 
Vietnam.  

On a VA examination for skin in August 1999, the veteran had 
non-erythematous yellow and black open and closed comedones 
which were non-inflammatory, and located over the upper 
cheeks in the infra orbital region of the face.  The 
assessment was Favre-Racouchet syndrome, which the examiner 
described as open comedones of the face due to "large" 
exposure to sunlight.  It was noted that there was no 
evidence that the veteran had chloracne at that time.  The 
examiner was unable to ascertain how long the Favre-Racouchet 
syndrome had been present, although he noted that it had been 
a "long time."  He noted that although the veteran may have 
had chloracne in the past, at this time, there was no 
evidence of it.  

B.  Analysis

As a threshold matter, as noted in the June 1999 
DECISION/REMAND, the Board finds that the veteran's claim for 
chloracne is well-grounded.  In this regard, at the time he 
initially filed his claim, he had a current diagnosis of 
chloracne.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The veteran also stated that he was exposed to 
herbicides in service, and asserted that he had experienced 
the symptoms later diagnosed as chloracne since service.  
Thus, the claim is well-grounded.  See Savage v. Gober, 10 
Vet.App. 488 (1997); Cohen v. Brown, 10 Veteran. App. 128, 
136 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In 
this regard, the evidentiary threshold for establishing a 
well-grounded claim is low, requiring only that the claim be 
"plausible" or "capable of substantiation."  Hensley v. 
West, No. 99-7029 (Fed. Cir. May 12, 2000).  As indicated 
above, determinations of weight and credibility of evidence 
are made after the claim is found to be well grounded.  
Robinette v. Brown, 8 Vet.App. 69 (1995); King v. Brown, 5 
Vet.App. 19 (1993).  The relevant facts have been properly 
developed, and, accordingly, the statutory obligation of the 
Department of Veterans Affairs (VA) to assist in the 
development of the appellant's claim has been satisfied.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1991).  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  As indicated, the veteran contends that he developed 
chloracne as a result of his exposure to Agent Orange while 
he was in Vietnam.  The evidence indicates that the veteran's 
active service from May 1968 to March 1971 included a year of 
service in Vietnam.  The regulations pertaining to exposure 
to herbicides, including Agent Orange, in Vietnam stipulate 
the diseases for which service connection may be presumed to 
be due to an association with exposure to herbicide agents.  
38 C.F.R. § 3.309(e) (1999).  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, acute 
and subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, soft-tissue sarcoma, multiple myeloma, and 
respiratory cancers.  Id.  

If a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with herbicide 
exposure, exposure to herbicides will be presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  Nevertheless, the presumption of 
service connection only applies to chloracne if it is 
manifested to a degree of 10 percent within a year of the 
last date of exposure.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  

In evaluating the veteran's claim, if the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  The evidence in the veteran's 
favor consists of his service in Vietnam; the diagnosis of 
chloracne noted on the March-April 1991 VA examination; and 
the veteran's statements that he has had the symptoms since 
service.  

The evidence against the veteran's claim includes the report 
of the December 1982 Agent Orange protocol examination, which 
showed the veteran's skin to be normal.  In addition, a 
dermatology clinic evaluation in November 1990 diagnosed 
photosensitive induced comedone acne.  Similarly, the August 
1999 examination diagnosed Favre-Racouchet syndrome, which 
the examiner attributed to sun exposure.  At that time, it 
was specifically noted that the veteran did not have 
chloracne.  Moreover, the diagnosis of chloracne in 1991 was 
two decades after the veteran's discharge from service; 
hence, the weight to be assigned his statements that he had 
had the same symptoms continuously since then must take into 
account the fact that the accuracy of the recollections may 
be diminished over the passage of a significant period of 
time.  Thus, particularly in view of the fact that there is 
only one clear diagnosis of chloracne, in 1991, of record, 
whereas a skin disorder manifested by comedones due to sun 
exposure, or photosensitivity, was diagnosed both before that 
occasion, and several years later, in 1999, the weight of the 
evidence is against a finding of chloracne.  Consequently, 
service connection may not be presumed on that basis.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 3 F.3d 1039 (Fed. 
Cir. 1994).  Moreover, once a veteran has submitted a well-
grounded claim for a current disability, the duty to assist 
attaches to all possible in-service causes of the disability.  
Schroeder v. West, No. 99-7103 (Fed. Cir. May 18, 2000).  
Consequently, since the most recent examination included a 
diagnosis of Favre-Racouchet syndrome, and the veteran 
provided a history at that time of the presence of symptoms 
since Vietnam, the issue of direct service incurrence of the 
disability now diagnosed as Favre-Racouchet syndrome must be 
considered.  

The veteran is a combat veteran; as such, the provisions of 
38 U.S.C.A. § 1154(b) are for application.  This statute 
requires a three-step sequential test to determine service 
connection for disabilities claimed to have been incurred 
during combat.  Collette v. Brown, 82 F.3d 389 (1996)  
Specifically, Collette requires that there be (1) 
satisfactory evidence of service incurrence, which is (2) 
consistent with the circumstances of combat service, and, if 
so, (3) whether there is clear and convincing evidence to 
rebut a presumption of service connection.  In this case, the 
incurrence of a skin disorder on an exposed area caused by 
excessive sun exposure is certainly consistent with the 
circumstances of his combat service in a tropical area, 
particularly one where defoliants had been in use.  Moreover, 
his lay statement that he had the symptoms in service is 
satisfactory evidence of service incurrence.  See Savage.  

In discussing whether there is clear and convincing evidence 
to rebut the presumption of service incurrence, it should be 
noted that "only an affirmative finding (including silence 
where a record purports to report on the existence of a 
particular condition or problem area) may be used as part of 
the clear and convincing evidence necessary to rebut pursuant 
to section 1154(b) the service-incurrence element of a 
service-connection claim."  Arms v. West, 12 Vet.App. 188, 
197 (1999).  Thus, the fact that no skin disorder was noted 
to be present on the separation examination is not clear and 
convincing evidence to the contrary.  

Nevertheless, the Court has explicitly limited the three-step 
Collette analysis to the question of service incurrence, and 
not to the question of nexus to service or to current 
disability.  Kessel v. West, 13 Vet.App. 9 (1999).  

In balancing the evidence regarding a nexus between the 
currently diagnosed Favre-Racouchet syndrome and service, the 
evidence in the veteran's favor regarding this aspect of his 
claim are his own statements, dated from 1989 to the present, 
that he has had the disorder since service.  In addition, the 
VA examiner, in August 1999, noted the disability had been 
present a "long time."  However, by that point, the veteran 
had been out of service 28 years; thus, a "long time" would 
not necessarily extend to service.  Moreover, when viewed as 
a whole, it is significant that there is no contemporaneous 
record of the presence of such a skin disorder prior to 
September 1989, when he sought treatment at the VA; and that 
the subsequent dermatology consultation in November 1990 was 
noted to be the first time the veteran had ever seen a 
dermatologist for the disorder.  Further balanced against the 
veteran's statements is the fact that the Agent Orange 
protocol examination in December 1982 reported that there 
were no skin abnormalities.  Moreover, the veteran did not 
mention the disorder during the intervening years, despite 
regular treatment at a VA facility beginning in 1982, 
including dermatology clinic treatment.  The credibility and 
weight to be assigned the veteran's lay observations that he 
had the same symptoms, and thus the same disorder, since 
service is also diminished by the significant period of time 
that has elapsed since service.  Thus, in balance, the 
preponderance of the evidence is against a finding that 
currently diagnosed Favre-Racouchet syndrome was of service 
onset.  

II.  Throat Disability

The threshold question to be answered in this case is whether 
the appellant has met the initial obligation of submitting 
evidence of a well-grounded claim; that is, one which is 
plausible and capable of substantiation.  38 U.S.C.A. § 
5107(a); Hensley; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

A.  Factual Background

On the veteran's examination for entrance onto active duty, 
he reported that his tonsils had been taken out.  Service 
medical records show that in October 1970, he was seen for 
follow-up after having been prescribed antibiotics a week ago 
for tonsillitis.  On examination, his tonsils were noted to 
be no longer enlarged, and he had no evidence of 
inflammation.  On the separation examination in March 1971, 
he reported a history of an operation for his tonsils.  

About a week after his discharge, in March 1971, the veteran 
was treated for the complaint of a sore throat, which had 
begun in service.  He stated that he had been treated with 
penicillin without improvement.  On examination, he had 
enlarged tonsils, and the impression was chronic lymphoid 
hypertrophy of lingual tonsils.  In August 1971, he 
complained of a recurrent sore throat of more than a year's 
duration.  He stated that he had had his tonsils removed when 
he was four years of age.  On examination, he had some 
tonsillar tabs.  

In August 1971, the veteran filed a claim for service 
connection, stating that he had constant soreness of the 
throat, and that he had had inflammation of the throat in 
1970.  On a VA ear, nose and throat (ENT) examination in 
September 1971, again, a history of a throat condition for 
the past year, and a tonsillectomy as a child, was reported.  
On examination, he had post operative tonsillar fossa, with a 
small post-tonsillectomy tag remaining.  The diagnosis was 
chronic pharyngitis.

On a VA examination in June 1973, he complained of occasional 
pain in the throat.  On examination, the throat was normal, 
with the tonsils out.  The diagnosis was history of 
occasional pharyngitis, recently within normal limits.  

VA treatment records show the veteran's treatment for a 
variety of complaints beginning in 1982.  A VA examination 
was conducted in March and April 1991.  On a general medical 
examination, the veteran stated that he had been exposed to 
Agent Orange in Vietnam.  The throat examination was normal.   
During a VA hospitalization in March 1992 for evaluation of 
epigastric pain, an examination showed the oropharynx to be 
without lesions or erythema. In April 1992, the veteran was 
seen for follow-up after that hospitalization; on 
examination, the oropharynx was noted to be unremarkable.  In 
May 1992, the veteran was seen with symptoms including a 
right earache, sore throat, and congestion in the right ear.  
The throat was clear on examination, and the assessment was 
otitis media with perforation of the tympanic membrane, and 
otitis externa.   

Private medical records compiled in connection with the 
veteran's claim for Social Security disability benefits 
include the report of an ENT evaluation in November 1992 by 
P. Sherrerd, M.D., which noted that the pharyngeal 
examination was normal.  

On a VA examination in March 1998, posterior pharyngeal 
erythema was reported.  No pertinent diagnosis was noted.  On 
a VA "nose, sinus, larynx and pharynx" examination in March 
1998, the veteran reported post nasal drip.  He did not make 
any complaints regarding his throat.  The pertinent diagnosis 
was chronic rhinitis and postnasal drip probably related to 
heavy smoking.  

B.  Analysis

In general, a well-grounded claim for service connection 
requires (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps 
v. West, 118 S. Ct. 2348 (1998); Maxson v. West, 12 Vet.App. 
453 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

It is contended, by and on the veteran's behalf, that he had 
an inflamed throat during and after service as a result of 
exposure to Agent Orange in service.  It is pointed out that 
although enlarged tonsils were noted in the record, he in 
fact had had his tonsils removed as a child.  It is felt 
that, therefore, the abnormalities shown must have been due 
to Agent Orange.  The veteran also asserts that if the 
inflammation had been due to bacteria, it would have been 
confirmed by cultures.  

However, as detailed above, the diseases which are 
presumptively associated with Agent Orange or other herbicide 
exposure do not include chronic pharyngitis or a tonsillar 
disorder.  In addition, the Secretary of Veterans Affairs 
formally announced in the Federal Register, on January 4, 
1994, that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
certain conditions, or for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted."  59 Fed. Reg. 341 
(1994).  

Nevertheless, service connection based on herbicide exposure 
may still be established with proof of actual direct 
causation.  See Combee.  Moreover, the veteran's contentions, 
which pertain to symptoms shown in service and directly 
afterward, present a claim for service connection based on 
direct service incurrence, without regard to causation.  
Thus, it must be determined whether the claim is well-
grounded on this basis.  See Epps.  

The evidence of record, summarized above, clearly shows that 
the veteran had throat problems in service and immediately 
after service, with a diagnosis of chronic pharyngitis noted 
in September 1971.  Thus, the element of service incurrence 
is met.  See Epps.  In this regard, although both the service 
medical records and a postservice treatment record in March 
1971 note enlarged tonsils, the remainder of the evidence 
indicates he had his tonsils removed as a child.  However, he 
had remaining tonsillar tabs, and, in any event, he clearly 
had a throat condition at that time.  

Nevertheless, the veteran does not have a current diagnosis 
of chronic pharyngitis or tonsillectomy residuals.  In this 
regard, generally, where the determinative issue involves 
medical etiology, such as to establish a nexus between 
inservice symptoms and current disability, or medical 
diagnosis, such as for a current disability, only medical 
evidence is considered "competent."  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  The veteran is competent to provide testimony 
regarding an "observable condition."  Falzone v. Brown, 8 
Vet.App. 398 (1995); Cohen.  However, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet.App. 282 (1999).  Although posterior pharyngeal 
erythema was noted on a VA examination in March 1998, that 
examination did not note a diagnosis concerning the throat.  
A special nose and throat examination at that time noted 
postnasal drip probably related to heavy smoking; however, 
that examination did not note any pharyngeal erythema, and we 
cannot assume they are connected, because the Board is 
prohibited from making conclusions based on its own medical 
judgment.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  

Moreover, there is no competent evidence of a nexus linking 
such symptoms to symptoms shown in and immediately after 
service.  In this regard, the recently diagnosed postnasal 
drip was felt to be probably related to heavy smoking, and 
chronic pharyngitis, or any disorder attributed to the 
tonsillectomy residuals, was not diagnosed.  Although the 
veteran is competent to relate symptoms such as a sore 
throat, the diagnosis of the symptoms requires medical 
expertise.  See Cohen, Grottveit.  Moreover, the throat was 
normal on examinations from 1973 to 1992.  Consequently, the 
claim is not well-grounded.  

Hence, in the absence of a nexus between current complaints 
and inservice herbicide exposure, or a disorder shown in 
service, the claim is not well-grounded.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Accordingly, there is no duty to 
assist the appellant in any further development of his claim.   
Rabideau v. Derwinski, 2 Vet.App. 141 (1992), Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Further, the VA has 
informed the appellant of the elements necessary to complete 
his application for service connection, and all potentially 
relevant evidence has been obtained.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  


ORDER

Service connection for a skin disability, including 
chloracne, is denied.

Service connection for a throat disability, including chronic 
pharyngitis and inflamed or enlarged tonsillar fossa, is 
denied.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

